DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 4/15/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8, 9, 11-13, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 require the following:

    PNG
    media_image1.png
    238
    618
    media_image1.png
    Greyscale


The claim requires that when the striker moves downwardly, the ratchet will rotate in a first direction (fig 3, counterclockwise).
The ratchet will engage a 1st portion (24b) of the pawl, temporarily overcoming a biasing force of the second spring 25 (pawl pivoting counterclockwise, in fig 3).
Then, this movement of the pawl causes a 2nd portion of the pawl (24a) to temporality engage the ratchet and block further rotation of the ratchet. 
At the instant, there is no explanation of how the pawl is maintained in the unlocked position allowing the ratchet to engage the 2nd portion of the pawl, after further rotation of the ratchet toward the closed position.
It appears that the second spring 25 has a very slow exerting speed against the pawl, so that after the pawl is moved to the unlatched position, the ratchet movement is faster than the pawl returning movement, allowing the ratchet to engage the 2nd portion 24a of the pawl. 
Therefore, in order to continue with the examination, the claims will be interpreted as mentioned above. Correction and explanation are required (see remarks section below).

Claim 20 requires the following:

    PNG
    media_image2.png
    195
    662
    media_image2.png
    Greyscale


Here is the invention:

    PNG
    media_image3.png
    455
    437
    media_image3.png
    Greyscale

As seen, the block lever 27 does not have any portion in the rotational path of the ratchet.  The specification recites the following:

    PNG
    media_image4.png
    390
    622
    media_image4.png
    Greyscale

As shown above, the block lever will not prevent the ratchet from rotation. So, how the block lever will have a portion in the path to block rotation of the ratchet if the block lever does not prevent rotation of the ratchet. 
Therefore, in order to continue with the examination, and since there is no clear explanation of how the block lever is in the rotational path of the ratchet, a broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102011003808 (DE 808) in view of FR 2863298 (FR 298).


    PNG
    media_image5.png
    318
    507
    media_image5.png
    Greyscale

DE 808 discloses a method of latching that comprises the steps of providing a ratchet (1) and a pawl (6, 10);operably attaching together the housing and a pawl such that the pawl is arranged to move between a locked position and an unlocked position; the ratchet receiving a striker (2) within a slot.

    PNG
    media_image6.png
    935
    1021
    media_image6.png
    Greyscale

The method further comprises the step of seating the striker within the ratchet in a closed position (when reach position in figure 2), blocking the ratchet from rotating beyond the closed position to an over travel position temporarily during the seating step (10 “temporality” engaging the ratchet in fig 2).
The method further requires the step of retaining the ratchet in the closed position after the blocking step (figure 1).


DE 808 fails to disclose providing a housing defining a slot having an open top, a closed bottom, and a length between the open top and the closed bottom. 

    PNG
    media_image7.png
    602
    703
    media_image7.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by DE 808 with a housing, as taught by FR 298, in order to accommodate the elements of the device.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102011003808 (DE 808) in view of FR 2863298 (FR 298) and further in view of US Pat No 8,480,138 to Bendel et al (Bendel). 
DE 808, as modified by FR 298, fails to disclose a blocking lever to block movement of the pawl. 

    PNG
    media_image8.png
    485
    1022
    media_image8.png
    Greyscale

Bendel teaches that it is well known in the art to provide a blocking lever (5), wherein rotating a pawl (3) with a ratchet (2) will cause the pawl to engage the block lever.
.

Allowable Subject Matter
Claims 1 and 9, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
With respect to the 112 2nd paragraph rejection to the claims, the rejection is maintained. During the interview with the applicant’s representative, the issue was discussed. 
It was explained during the interview, that the 1st and 2nd biasing members are different, in the way that the second spring 25 has a very slow exerting speed against the pawl, so that after the pawl is moved to the unlatched position, the ratchet movement is faster than the pawl returning movement, allowing the ratchet to engage the 2nd portion 24a of the pawl. 
In the interview, the examiner was clear that these limitations were required in the specification and in the claims. 
However, the applicant has not presented them in the claims and in the specification, therefore, until then, the 112 2nd paragraph rejection is maintained. The prior art rejection will be provisionally withdrawn in view of the interpretation shown above.

Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



June 14, 2021